In re application of							:
Kathrin Eckhard et al.							:		
Serial No. 17/032,870							:	DECISION ON
Filed:	September 25, 2020 						:	PETITION
For:  ROLLER CLEANING METHOD AND ROLLER CLEANING MACHINE	:

This is a decision on the Petition under 37 CFR 1.144 filed on January 28, 2022 to request to withdraw the election of species requirement made final in the Office Action of October 28, 2021. 

A Requirement for Restriction was mailed on August 13, 2021 that set forth an election of species requirement for the following species: (A) first washing liquid, (B) second washing liquid, and (C) acid washing liquid. The Applicant elected aqueous alkali metal hydroxide for the first and second washing liquids and mineral acid for the acid washing liquid with traverse in the response filed on October 13, 2021. A Non-final Office Action was mailed on October 28, 2021 that maintained the original election of species requirement and made this requirement final. The present petition was timely filed on January 28, 2022 requesting withdrawal of the election of species requirement. 

The Petition argues the following:
(1) The Examiner did not specify which reason or reasons are present to establish a serious burden and did not provide any explanation of how the alleged species present a serious search or examination burden; and
(2) An election of species should not be made where the number of members in a Markush group is sufficiently few.

Regarding the first argument, as stated in the Petition (see Item 1, page 2), the Examiner stated in the original election of species requirement that there was a serious search and/or examination burden for the species for at least one of the following reason(s): the species acquired a separate status in the art in view of their different classification; the species acquired a separate status in the art due to their recognized divergent subject matter; and/or the species require a different field of search, e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries. Thus, the Examiner did specify reasons that a serious burden would present. While the Examiner did not provide a detailed explanation of how the alleged species would present a serious search or examination burden, it is clear that the species would require different search queries. Accordingly, this argument is not persuasive. 

Regarding the second argument, while MPEP 803.02(III)(A) states that “[i]f the members of a proper Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions”, it is noted that the Examiner has shown that there would be a serious search or examination burden. Additionally, there are several combinations of first and second washing liquids, 



e.g., first and second washing liquid can be one of four distinct species1, so contrary to the present argument claim 17 reads on embodiments that encompass more than three (3) distinct inventions. Further, MPEP 803.02(III)(B) states that “[i]f a claim that includes a Markush grouping reads on two or more patentably distinct inventions, a provisional election of species requirement may be made at the examiner’s discretion.” Accordingly, the Examiner’s election of species requirement is deemed reasonable and this argument is not persuasive.

It is noted that if, during the prosecution of this application, the elected species is not anticipated by or obvious over the prior art, the examiner will extend the search and examination to a non-elected species in accordance with MPEP 803.02(III)(C).

For the above reasons, this petition is DENIED.  Upon the mailing of this Decision, this application will be forwarded to the Examiner for consideration of the response filed on January 28, 2022.



/ALEXA D NECKEL/
______________________________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

REINHART BOERNER VAN DEUREN P.C.2215 PERRYGREEN WAYROCKFORD IL 61107



    
        
            
    

    
        1 First and second washing liquid species are each selected from alkali metal, alkaline earth metal hydroxide, mineral acid, and carbocyclic acid.